ffiffiooNAN,                                                    tRAVts & LoNcoRIA,
WW                           ATTORNEYS AT LAW                                                                                'Lc
        irii'*n# ld3**ii1)n{sdf-.,      .444s*,                                                       10f i*8..nings Cerlet, Srrle l?50
                                                                                                                                           g f S
        h*s$ }?r, & ii*w hd*;::;i!ra                                                                     $gvsi?i, i!,r*5s.3if!'$eils Al
                                                                                                                            (iv6)   921-2$1"i
                             - f tiiay't 4fr * A en
                                                                                                                    TE:r;
        Hau.r   h,l*rday

        d'rrv *;ardl .J*t"
                                                                                                                    FAX:    it78i   *?1   "r87i




                                                                                Fehrnag. ,{,2{-}7"r

I i ;\ {-i :l{TlF1{:-,q I'fi i"}f h'{AIl-lN{";
A5i  n i{F,{it-l} ;\1i. Hrlll-

                                                        5q3'i   ?ett   11uq etrsll 87i? 'tL
                                  !
I i iilf nf       t- .r-   f lOt{ j{'
.4ri it,i,."r.,   Fr,y*a:r* R*Ad
lYrrth A::s*l:.                 rX,'f.{, {J',,958


i:.ug***          il. I{*ult                            sqlq ?eLL 158q       A15B E?1? 11
691 fu{ai* S*eet
itirgiield,            &'f   hl t}4!}4?

\Xrz.*da       l-i*rilc                                cqlq ?ehL 35$'t a150 a?5? ee
'trii   i\'tr', IiorUii:tt]             R.-rrd
A:"l"ri:::, 1.'{E il4?58


Wa*ri* l{r:uie
?${r }.iig}: Stseet
                                                       litlrt ?rtt     518q E15t] $?5?   trs

ilu:ni:eriand, RI *2S(:4

\Y';,x,.1x F{r;ujc
', \\'r ,i .\r.tt:ue, ,\J:r. 'i                       lqtq ?ett 358'{ e15D B?i? tl$
Pir.i,tuck*.{r Rl iiz8{ifi

\I,'anda Hl:ulc
r;9'1    t'lairr Slr*rt                               5!tl,rr ?ELE 15{]t{ E}51} S71L 1e
i{ingi1e1 d, &.{n i}4!i47


t{'rr:i*. T1*u.}*
F{} 11*;q li]                                         lrtlq TetL 55tiq El,5t] 8?51 85
i'*i::5;fi*1i1, i!"ill *4*4"?




                  NSTICE SF S{#S,TGAGSH"'S RISH? TO CU*'E
   THIS IS A}{ ATTEMFT TO CGLLECT A I}SBT- A}{Y INFSHMA?I*N OBTAINE}
                     lffiLL BH {,JSHI} FSR THAT FIJRP{}Sfi.


                                                                                                                                                   J
         WALZ
         CERTIFIED
                                  .,",    IIIALZ                                         FORM #45663 VERSION; E0119




         MAILER@



                                                 Eugene O. Houle
                               Label #1                                                                                                  ihilhe                       $"l.9S
                                                 40 North Portland Road                                                                                                                  'z
                                                 North Anson, ME 04958                                                                                                                        ls\zr
                                                                                                                                                                                                    Postmark
                                                                                                                                         ilail Besfiiced   Detivery   $                                  Here

                                                 Eugene O. Houle                                                                                      $b5
                              Label #2
                                                 .10
                                                   North Porrland Road                                                                        andftes $ 1-fO
                                                 North Anson. ME 04958




                                                 E,ugene O. Houle
                              Label #3           -10   North Portland Road
                                                 \orth      Anson. \1E 0-+958
                                                                                                                                              CS/MK Eugene O. Houle. Wanda
                                                                                                                                              Houle
                                                                                                                                              54533

                     FOLD AND TEAR THIS          WAY-.+          OPTIONAL

                                          Label #5 (OPTIONAL)
                                                                                                                                label #7 - Certified Mall Article Number

                     F.
                     r-
                     r!
                     4
                     l,
                     .l
                     ru

                                                 Label #6 - Return Receipt Barcode (Sende/s Record)
                     f

                     .I
                                                                                                                                            lilliliilrlll ll!             ll! l,l!      I lllllll
                     J                                                                                                                       q'+1q ?ebb               i:!r :-5: 3r:t r!
                                                                    llllllri lilliilll I il
                     ru
                     t!                                lilllll                                  I I ll lll
    rt
    it                                                 i5:! l;bt 1!tr -i:i r7:? il
    6
    6
    J
                                     FOLDAND TEAR THIS WAY
-
    c
         - -':o-.,

                         ^',;;;;;;        ;;;   ;-      -
                                                            l-
                                                                 - --..i)
                                                                     ----
                                                                            ;;;;;;1;;;;-                            -----   -

                          J                                                                                                                                                  EIAgent
                                                                                                                                                                                               I
                                                                                                                                                                                               I
                                                                                                                                                                                                     o
                                                                                                                                                                                                     ()
                                                                                                                                                                                               I    .E
                          )
                          0)
                                                                    lilillili llliil ii llllii tilil iiliili li filil ill
                                                                                                                                                                             EAddressee        I

                                                                                                                                                                                                    ao
                                                                                                                                                                                               'a



                          o                ff6                       15IE iEti' -illr tl,!E 37i7 'i!                                                                         [f   Y€f
                                                                                                                                                                                               I
                                                                                                                                                                                               I
                                                                                                                                                                                               t
                                                                                                                                                                                               { o-
                                                                                                                                                                                               I
                                                                                                                                                                                               I    '6
                          o
                          -                ErE                                                                                  lf YES, enter delivery address below:        Ef No             I
                                                                                                                                                                                               I    o
                                                                                                                                                                                                     ()
                          L                OEY
                                           luJE=
                                                                                                                                                                                               I
                                                                                                                                                                                               I    E
                          9,.
                          :f
                                                                                                                                                                                               I
                                                                                                                                                                                               I    c
                          (o
                                           r6H                                                                                                                                                 I
                                                                                                                                                                                               I     )
                          T                (LJrr                                                                                                                                               I
                                                                                                                                                                                               I     o)
                          o                tr<=                                                                                                                                                I
                                                                                                                                                                                               I
                                                                                                                                                                                                  G,
                          L
                          J                fiFq                                                                                                                                                't ct)
                                                                                                                                                                                               1     C
                                                                                                                                                                                                    '6
                                           ss=                   Eugene O. Houle
                                                                                                                                                                                               a


                          Il
                          o                                                                                                     Certified Mail Restricted
                                                                                                                                                                                               I
                                                                                                                                                                                               I     J

                          C)
                                                                 40 North Portland Road                                                                                                        J
                                                                                                                                                                                               I     o
                                                                                                                                                                                               t
                          c.                                     North Anson, ME 04958                                                                                                         I     :f
                          E                H*f;                                                                                                                                                I
                                                                                                                                                                                                     o
                          @
                          o
                                           tro                                                                                    CS/MK Eugene O. Houle, Wanda Houle
                                                                                                                                                                                               t
                                                                                                                                                                                               a
                                                                                                                                                                                               I    ll
                                                             2. Gertified Mail (Form 3800) Article Number                         s4533                                                        I
                                                                                                                                                                                               I     c(U
                          o                                          lqIq     ?aL,L    iqilq Il,5u &7t?                                                                                        I
                                                                                                                                                                                               I
                          o
                          =.                                                                                                                                                                   !

                                                            iPS
                                                            l'
                                                                Form 3811, Facsimile, July 2015                                                                   Domestic Beturn Receipt i
    WALZ
    CERTIFIED           "",     IIIALZ                                              FORM #45663 VERSION: E0119



    MAILERO

                                                                                                                                    1r.r1q ?ebb 11fiq e150 a?t
                                         Eugene O. Houle
                     Label #1
                                         691 Main Street                                                                         ilailFee                 $
                                                                                                                                                              -l.oS
                                         Kingfield, }l{804947                                                                  Receirpl(Hanlcopy) $                        z\s lzr
                                                                                                                   UI          Beceipt(Eleetonic) $
                                                                                                                   z
                                                                                                                   !2                Resticted Deliuery   $
                                                                                                                   !

                                                                                                                   (,
                                        Eusene O. Houle                                                            zo                                     $.\,5
                   Label#2
                                        691 l\1ain Street                                                                                   ftes          $ -1..\o
                                        Kingfield. ME 049.+7                                                       E
                                                                                                                   t!
                                                                                                                   F

                                                                                                                   I
                                        Eugene O. Houle
                   Label #3
                                        691 \lain Street
                                        Kin_efield.          \IE   0-19-+r
                                                                                                                                     CSiMK Eugene O. Houle. Wanda
                                                                                                                                     Houle
                                                                                                                                     54533
A        FoLDANDTEARTHISwAY...+ oPTIoNAL
                                Label #5 (OPTIONAL)
         rm                                                                                                             Label #7 - Certifled Mall Artlcle Number
                                                                                                                                  j ILACE   STTCKER AT IOP      NVEL(
         f!                                                                                                                                           ,_oi       FOLD
         tr-                                                                                                                       9FlLr IEIulNj
         r!
         rcl
                                                                                                                                            CERT
         U
         TJl

         ru

         E                              Label #6 - Return Receipt Barcode (Sender,s Record)
         E-
         r
         .!                                                                                                                       lillill I ll ! iii lilliilllililliilil iil llil
         -!
         ru                                                                                                                        :--- ;l== i=:, :-:: a-,=.a ::
                                            lillilili llljil ii lillil lllil tlllilii I llilll li
                                            !5:0 -!ELL t3[rr iisfi a?17:;
         tr

                          FOLD AND TEAR THIS WAY        *
c    FOLD AND rEAR       rHls wAY   +              |               R"turn Receipt (Form 3811) Barcode

               J                                                                                                                                                  EAgent     !o
                                                                                                                                                                             !c)
               0)
               J                                                                                                                                                 ElAddressee r)
               x                                            lililliIl ruiit ti iiilii iltit iIlilti I fiiili ill
               o
               E
                                ff3                          q5:U SEEb ilJr 115: i?:1 l:
                                                                                                                                   address different from item 1?-fi
                                                                                                                                                                            ,tb
                                                                                                                                                                             t(fi
                                                                                                                                                                             ia
                                                                                                                                                                             r0)
               o                ErE                                                                                     lf YES, enter delivery address below: El No
                                                                                                                                                                             !o
                                                                                                                                                                             !o
               E
               9,.
                                OEY
                                IIJE=                                         to:                                                                                            irE
               J
              (o                E*fi                                                                                                                                         ic
               1                F\rO-                                                                                                                                        rj
               o                                                                                                                                                             !o
                                                                                                                                                                             :(E
               L
                                H=t                                                                                                                                          lor
               J
               I                Eo<                    Eugene O. Houle
                                                                                                                                                                             IL
                                                                                                                                                                             i'@
               o
               o                                       691 Main Street                                                                                                       JL
               o.                                      Kingfield, ldF.04947                                                         Beference lnformation                    rO
              15
               a                i*f;
                                Eo                                                                                      CS/MK Eugene O. Houle, Wanda Houle
                                                                                                                                                                             !=
                                                                                                                                                                             ie
               o                                   2. Certified Mail (Form 3800) Article Number                          s4533
               o                               i            tqlq ?IbL llilq              e15E e?q? 31                                                                        :(U
               o
               =.                              I
                                               I
                                                                                                                                                                             I.L
                                                                                                                                                                             !F
                                               !PS Form 3811, Facsimile, July 20't 5
                          IilIALZ
                                                                          FOFM #45663 VERSION: E0119
    WALZ          ..",,
    CERTIFIED
    MAILERO

                                                                                                                                       ?ELb      lIEq e150 &?q? ee
                                  Wanda Houle
              Label #1
                                 40 New Portland Road
                                 Anson, ME 04958                                                                                                                   zls\zt
                                                                                                           lrJ
                                                                                                           z
                                                                                                           I
                                                                                                           I

                                                                                                           c,
                                 \Vanda Houle                                                              z
              Label#2
                                 .10
                                   Nerr Portland Road                                                      I
                                 Anson. ME 0.1958                                                          TE
                                                                                                                  Sent to:
                                                                                                           uI
                                                                                                           F

                                                                                                           I
                                 Wanda Houle
              Label #3
                                   Neri Portland Road
                                 -10
                                 Anson. \lE 01958
                                                                                                                               CS/MK Eugene O. Houle. \\anda
                                                                                                                              Houle
                                                                                                                               54533

        FOLD AND TEAR THIS      WAY-..}        OPTIONAL

                          Label #5 (OPTIONAL)
                                                                                                                 Label #7 - Certified Mail Article Number
        ru
        ru

        Ir
        r!
        EO

        EI
        ul
        ru

        E}                       Label #6 - Return Recelpt Barcode (Sender's Record)
        u-
        r                                                                                                                    iil!i! ! llllilillilllrl,lil!          l!   lllrl
        ru
                                                                           iillilij
        r!                             Iillrlili lffiil ii lilili lilil               lilllll lil
        r{                             li:l       !ttt lilq :i5i 8?!? li
        r.
                     FOLD AND TEAR THIS TII/AY   ....}
C


             dr
     FoLDANDTEARTHTswAY--*




             x
             6             A="
                                                         Return Receipt (Form3811) Barcode




                                                                                                    lilt
                                                                                                                                                            EIAsent
                                                                                                                                                            trlAddresseei
                                                                                                                                                                         i 'fI
                                                                                                                                                                         ioCI)
                                                                                                                                                                         I

             e
             6             ErE
                           =
                           HEE
                                                                                                    ;5                     address
                                                                                                                 lf YES, enter delivery address below:
                                                                                                                                                            EYes
                                                                                                                                                            ENo
                                                                                                                                                                             .g
                                                                                                                                                                              o
                                                                                                                                                                             (E
                                                                                                                                                                                 o
                                                                                                                                                                                 o

             E_
             J)            T6E
                           o. J,.                                                                                                                                          o
                                                                                                                                                                              C
                                                                                                                                                                              r
                                                                                                                                                                                 J


             I             fr4,2                                                                                                                                           tr

             =ja$
             8e
             J)
             q.=
                                          !
                                          !
                                               Wanda Houle
                                               40 New Portland Road
                                                                                                                               Bclre.,h@liq
                                                                                                                                                                         icD
                                                                                                                                                                         l'0
                                                                                                                                                                                 L
                                                                                                                                                                                 o
             g            Efi
                                               Anson, ME 04958
                                                                                                                                                                                 )
                                                                                                                                                                                 o
             @Etrl                                                                                                CS/MK Eugene O. Houle, Wanda Houle


             fiL
             (D




                                          !
                                                Certified Mail (Form 3800)
                                                   1i{1,!r   ?EtL q10q
                                              PS Form 3811 , Facsimile, July 201 5
                                                                                  e}5[       &?q? e;
                                                                                                                  s4533



                                                                                                                                              Domestic Return
                                                                                                                                                                             !
                                                                                                                                                                                 (U
        WALZ
        CERTIFIED
                         ,"""    IIIALZ                                           FORM #45663 VERSION: E0119




        MAILER@



                                       Wanda Houle
                      Label #1
                                       266 High Street
                                                                                                                        tlailFee                     $   l.   oS
                                       Cumberland, RI02864                                                            Beceipl(Hadcopy) $                               z\s\zt
                                                                                                                      Beceipl(ElecEonic) $

                                                                                                                        Irlail Hesrr-c{ed Delluery   $

                                       \\ianda Houle                                                                                                 $.vs
                                       266 High Street
                    Label#2
                                       Cumberland. RI 02864




                                       Wanda Houle
                    Label #3
                                       266 High Street
                                       Cumberland, RI02864
                                                                                                                             CS/MK Eugene O. Houle. \Vanda
                                                                                                                             Houle
                                                                                                                             54533

    A          FoLDANDTEARTHISWAY-+                   oPTIoNAL


                                                                                                               Label #7 - Certifled Mall Article Number




                                       Label #6 - Return Hec€lpt Barcode (Sende/s Record)

                                                                                                                           lil!lli illllll iii lil!il lllil il!lll' llli I lil
                                                                                                                            i.-- r!== iil-                        ai=1 _:
                                           lillrlili liliil il lillii I ll I,ll iili I lI, ll lil
                                                                              i                                                                          ='_i:
                                           15lB tErt 110q e150 871? r,e


-       -'.-"].;;;;;;;      FOLD AND TEAR THIS WAY     --:}
                                           --        ----"-
    ;                     ;; ;;;                i             ;;;;;-"* D,,;;; ;;;";;
                J
                                   =-                                                                                                                          EAgent        t(l)
                                                                                                                                                                             :.e
                0,                                                                                                                                             ElAddressee   r)
                x
                J
                                 (fz                    iltIiilil ffiiit
                                                                       ililt il!iifii Ititiil ill
                                                                           ii tiffiii                                                                          ffiiDe-fici-1b
                                                                                                                                                                            t (l)
                o                rIJ   O                151il tEtL ltX'4 ii5[ A?i? i&
                                                                                                                                                                             roa
                                                                                                                                                                           'i
                +                               I                                                                                                              Ei!6s-
                o
                -C               ErE            I
                                                I
                                                                                                               lf YES, enter delivery address below:           EINO          !c)
                                                                                                                                                                             :o
                                 c,E!/
                                 r.lr E
                                                                                                                                                                             I(E
                9,.
                J                      =
                                                I
                                                I                                                                                                                            ic
                                                                                                                                                                             r!
                (o
                7                r6H            I
                                                I
                                                I
                                                                                                                                                                             rj
                                                                                                                                                                             !o
                o
                C
                                 fr*g           I
                                                !
                                                I
                                                                                                                                                                             IrE
                                                                                                                                                                             .i   or
                J                8=q            I

                                                     Wanda Houle
                                                                                                                                                                             1L
                                                                                                                                                                             t'6,
                flo                                  266 High Street
                c)
                o.               =8=                 Cumberland, RI02864
                                                                                                                                                                             JL
                                                                                                                                                                             rO
                al                                                                                                                                                           l-

                a                H*f;
                                 Eo                                                                             CS/MK Eugene O. Houle, Wanda Houle
                                                                                                                                                                             !d
                                                                                                                                                                             i>
                o                                     Certified Mail (Form 3800) Article Number                 54533                                                        !E
                                                12.
                                                I!       J:l i
                                                        .1{    il         cq.rL{ 3}5t          *71;   }I                                                                     :(U
                o
                o
                =.                                             '   "pLL
                                                                                                                                                                             !F
                                                       Form 3811, Facsimile, July 2015                                                          Domestic Return Receipt !
 WALZ
 CERTIFIED
                  .,",    IIIALZ                                      FORM #45663 VERSION: E0119




 MAILER@



                                  Wanda Houle
               Label#'l
                                  6 West Avenue. Apt.4
                                                                                                                        tlailFee                      $1.o5
                                  Pawtucket, RI02864                                                                   Receipt(Hanlcopy) $                                       z lElzr
                                                                                                          UI           Receipt(Electoni,c) $
                                                                                                          z
                                                                                                                                                                                              Postmark
                                                                                                          9,            tlail Rsticted   Delluery     $
                                                                                                          4                                                                                        Here
                                  Wanda Houle
                                                                                                          (j,
                                                                                                          z                                           $   'b5
               Label #2
                                  6 West Ar.enue. Apt. .1                                                 I
                                  Pa*tucket, RI 02864                                                     E
                                                                                                          lrl
                                                                                                          F

                                                                                                          I
                                  Wanda Houle
                                  6 \\'est Ar eriue. Apt. 1
               Label #3
                                  Pau'tucket. RI 0286-1
                                                                                                                             CS/MK Eugene O. Houle. \\randa
                                                                                                                             Houle
                                                                                                                             54533

     FOLDAND TEAR THIS            WAY-.}       OPTIONAL

                          Label #5 (OPTIONAL)
     EG
                                                                                                                Label #7 - Certified Mall Article Number
     U
     r-
     r!
     cfi

     U
     u'l
     ru

     Ef                           Label #6 - Return Receipt Barcode (Senders Record)
     0-
     E-
     --E
                                                                                                                            lllllllilillil      rri   lrll lllil il!lllrr I llll |                 |

     "!
     ru
                                                                                                                            HJ:[         /PLL         :Hi:J     ;      -     -   r-   )        ;

     r-                               lrlllililllil llli lll I Il ililllll.llil
     rt                                :5ii i:tt :!Er IiSi t?i7                         ti,
     U




                               r               --*
                     FOLDANDTEARTHISWAY
                                     ..-              -                                              -
;*-.-,;;;^-;;; ;-                          i              ;;;;;           (F;;;B",;;.-                     COMPLETE THIS SECTION ON DELIVERY

           )                                                                                                                                                        EAgent      o              o
           $
           5                                                                                                                                                        EAddressee '=
                                                 illfilili lllffi ii lilEii illil iil iiff llllti ! tit                                                                                        o
           o
           E
                           ff6                    15:E !:tt 1!n+ l15I g?I? 11
                                                                                                                                                                    te of Delivery


                                                                                                                                                                    EiYe=-- .g
                                                                                                                                                                                              U)

                                                                                                                                                                             o            I
           o               ErE                                                                                  lf YES, enter delivery address below:               ENO                   I
                                                                                                                                                                                          I
                                                                                                                                                                                              o
                                                                                                                                                                                              o
           E
           U'.
                           c,EV
                           UIE=
                                                                                                                                                                                          I
                                                                                                                                                                                          I
                                                                                                                                                                                          I
                                                                                                                                                                                              E
            =
           (o              E*fi                                                                                                                                                           t    C

           a               Fer                                                                                                                                                                o
                                                                                                                                                                                               J


           o
           L
                           fris                                                                                                                                                               E
                                                                                                                                                                                               o)
           )               ts=q                Wanda Houle
                                                                                                                                                                                               E
                                                                                                                                                                                               a
           7
           o                                   6 West Avenue, Apt. 4
                                                                                                                                                                                               J

           o
           q.              =3.=                                                                                               Reference Information                                            o
                                               Pawtucket, RI 02864
           ro                                                                                                                                                                                  )
           a               H*f;
                           tro                                                                                  CS/MK Eugene O. Houle, Wanda Houle
                                                                                                                                                                                               o
           o                  r                                                                                                                                                               itc
           3.
           o                  I            j
                                           !2. Certified Mail (Form 3800) Article Number
                                                     rriu ratr       qrsq erEE o?q?               oa
                                                                                                                s4533
                                                                                                                                                                                              s(u
           o
                                                 Form 3811, Facsimile, July 2015                                                                 Domestic Return
                          WALZ
                                                                          FORM #45663 VERSION: E0119
    WALZ          FRoM

    CERTIFIED
    MAILER@

                                                                                                                                  1q1lt ?ehh 110i+ e150 8?11                           1e
                                 Wanda Houle
               Label #1
                                 691 Main Street
                                                                                                                               IllailFee                 $   "7.oS
                                 Kingfield, .li4804947                                                                                                                          2\512          \
                                                                                                              UI           Receipt(Hectunie) $
                                                                                                              z
                                                                                                              L
                                                                                                              I
                                                                                                                               Ilhil Bestichd Deliuery $

                                Wanda Houle
                                                                                                              c,
                                                                                                              z                                          $. b5
               Label#2
                                691 lv{ain Street                                                             I
                                                                                                              E
                                 Kingfield. N{E 0.+9.i7                                                       UI
                                                                                                                    Sent to:


                                                                                                              I
                                 \\ianda Houle
               Label #3
                                 691 N{ain Street
                                 Kinef-reld. \IE 0+9+;
                                                                                                                                   CSIMK Eugene O. Houle.                  \.\randa
                                                                                                                                   Houie
                                                                                                                                   54s33


                          Label #s (OPTIONAL)
                                                                                                                   Label #7 - Certified Mall Article Number




                                 kbel   #6 - Return Receipt Barcode (Sende/s Record)


                                                                                                                                  lllllll l!fi||   |it   lllllt |!lII lllllll llll I| il ill
                                                                                                                                  i,riri TItt
                                        Milrlr lllriili lilll lllll illiill tili           ii I l   l                                         =il1 ai5! sTiL !l
                                        !5!t iitt ttt]il il,5[ a?tt:s




                               rr
                     FOLDAND TEAR THIS     WAY.-,)
C    FoLDANDTEABTHTs      ;;;;--l--'                       Return Receipt (Form      381   1   ) Barcode
           -{
           J
           g,
                                                                                                                                                                     EIAgent
                                                                                                                                                                                   r)
                                                                                                                                                                     Ef Addressee rl-
                                                                                                                                                                                      i8
           J
                                                                                                                                                                    teo-?E;iicr io
           o
                           ozl
                           Eto!
                                                     iltiltiIi lltilt 1i liilii ililt iilirI tilr ili I ilt                                                                     t(fi
                                                                                                                                                                                      i.a
           L

           o               h,E             i
                                           i
                                                      15qD iErL :lCq :150 8?11 15
                                                                                                                   lf YES, enter delivery address below:
                                                                                                                                                                    Etres
                                                                                                                                                                     ENO      -       1o
                                                                                                                                                                                      !c)
                                                                                                                                                                                      :o
           C
           a.              6EP
                           =uJE
                           luE= ii         !
                                               .   Article Addressed to:                                                                                                              IIr
                                                                                                                                                                                      is
           =
          (o                                                                                                                                                                          :=
           a
           o
                           fqH
                           F<>             r

                                           r
                                                                                                                                                                                      :P
                                                                                                                                                                                      !(l)
                                                                                                                                                                                      :[E
                                                                                                                                                                                      .i or
           J
           f,              8fr3 i* Main        Wanda Houle                                                         Certified
                                                                                                                                                                                      IL
                                                                                                                                                                                      i'a
          oo               aAfi iasKingfield,  691     Street
                                                                                                                                    Reference lnformation
                                                                                                                                                                                      gJ

                                                                                                                                                                                      rb
                           E-#
          o_                                           }l4.F 04941
          E
           U)              Eo-  l"                                                                                  CS/MK Eugene O. Houle, Wanda Houle
                                                                                                                                                                                      !f
                                                                                                                                                                                      i9,
           o                                                                                                        s4533
           3.
           o
           o                  Li.'i*             ii{:,'1 ?Ekh tSuq ll,5m a?qt 1*
                                               ,SF@                                                                                                 Domestic Return Receipt i
                                                                                                                                                                                      iE
                                                                                                                                                                                      !F
    WALZ
    CERTIFIED
                   ,-",    lllIALz                                            FORM #45663 VERSION: E01 19




    MAILER@

                                                                                                                                   1q1r+ ?eLL              l1ilq 4150 g71t                           &5
                                  Wanda Houle
                Label #1
                                  P.O. Box l0
                                                                                                                               ilailhe                    $   I   .oS
                                  Kingfield, l|l{E04947
                                                                                                                                                                                         z ls     \zr

                                                                                                                               lrlail Rstr-dnd Detimry    $

                                  \Vanda Houle                                                                                                            $   .be
                Label#2
                                  P.O.   Bor      10                                                                               andFees $ -l                   -

                                  Kingfield. IVIE 04917




                                  Wanda Houle
                Label #3
                                  P.O. Box 10
                                  Kingfield, ME 04947
                                                                                                                                    CS/MK Eugene O. Houle. Wanda




                           Label #5 (OPTIONAL)
                                                                                                                     Label #7 - Certified Mall Article Number




                                  Label #6 - Return Receipt Barcode (Sendeds Record)

                                                                                                                                  llllill   |il | ll I |l I ilillt | !l I | ill   ll   ll ll I illll lil
                                                                 illl                                                              lqiq ?ttL ilIq Ii5I g?lL g5
                                      lillilrllllliiili liil I ll ilili lillIri
                                      15:! iitt =!tq !i5! 87!t as

                      FOLDAND TEAR TH|S WAY       -...)
C    FoLD AND TEAR THts    wAy.-..L       i               Return Receipt (Form3811) Barcode

            J
                                                                                                                     sisnature                                           EAgent i I
            !)                                                                                                                                                                    '5
                                                                                                                                                                         EAddresseei
            5
            ir                                                               lillli illil ilxiiI
            o               ffe                    il1ilil$ llilll   i   i

                                                    i510 lArt 33tq e15E 8?1t AS
                                                                                                   itriilrcl   ill                                                                                   E
                                                                                                                                                                                                     f
                                                                                                                                                                                                     .g
            o               EmE                                                                                      lf YES, enter delivery address      below: E ttlo                           i I
                            c,EY                                                                                                                                                                 :8
            9,.
            J
           (o
                            ITt TE

                            r6H
                                  =                                                                                                                                                              is
                                                                                                                                                                                                 Id
            a               CLJ;T                                                                                                                                                                !Q)
                                                                                                                                                                                                 :E
            o               tra>                                                                                                                                                                     t,)
            J               fi=q              Wanda Houle
                                                                                                                     iervice  Type:
                                                                                                                     Certified M'ail                                                             i
                                                                                                                                                                                                    C
                                                                                                                                                                                                 t .7
                                                                                                                                                                                                    I
            7
            o                                 P.O. Box 10                                                                                   Deliverv
                                                                                                                     Certified Mail Restricted                                                   i 3
            o
            o.              =8=               Kingfield, MF. A4941
                                                                                                                                    Reference lnformation                                        I .P
           ro
                            t*H                                                                                                                          iP
            ct)             tro                                                                                       CS/MK Eugene O. Houle, Wanda Houle i g
            o                                  Certified Mail (Form 3800) Article Number                              5/i533                             i#
                                                                                                                                                         :6
            3.                                                               IlAi{ I150
            o
            o
                                          !         !11,1{ ?ELL                                &?1U 85                                                   is
                                          I
                                          I                                                                                                                                                      !F
                                          l'iPS
                                                  Form 3811, Facsimile, July 2015                                                                       Domestic Return Receipt                  !
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:31 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Euge e
Co su er Middle I itial/Middle Na e: O.
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e :     Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:     .    Co su er Address li e :    Ne Portla d Road Co su er Address li e
 :
Co su er Address li e :
Co su er Address Cit /To :North A so
Co su er Address State:ME
Co su er Address zip ode:


                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:33 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Euge e
Co su er Middle I itial/Middle Na e: O.
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :   Mai Street Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Ki gfield
Co su er Address State:ME
Co su er Address zip ode:



                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:38 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Wa da
Co su er Middle I itial/Middle Na e:
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:    .     Co su er Address li e : West A e ue, Apt. Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Pa tu ket
Co su er Address State:RI
Co su er Address zip ode:



                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:34 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Wa da
Co su er Middle I itial/Middle Na e:
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:     .    Co su er Address li e :   Ne Portla d Road Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :North A so
Co su er Address State:ME
Co su er Address zip ode:



                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:35 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Wa da
Co su er Middle I itial/Middle Na e:
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:   .      Co su er Address li e :    High Street Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Cu erla d
Co su er Address State:RI
Co su er Address zip ode:



                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:39 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Wa da
Co su er Middle I itial/Middle Na e:
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :   Mai Street Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Ki gfield
Co su er Address State:ME
Co su er Address zip ode:



                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, February 8, 2021 3:40 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria O er of the ortgage:Wil i gto Trust, Natio al
Asso iatio , Not i Its I di idual Capa it , ut Solel as Trustee for MFRA Trust  ‐ What ter est des ri es the
o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o Co ta t i for atio for
perso s ha i g the authorit to odif the ortgage to a oid fore losure:Julie K ilos,
JK ilos@pla etho ele di g. o
     &#      ;   &#      ;
      Resear h Park a
Meride , CT


‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Wa da
Co su er Middle I itial/Middle Na e:
Co su er Last a e:Houle
Co su er Suffi :
Propert Address li e : Ne Portla d Road Propert Address li e :
Propert Address li e :
Propert Address Cit /To :North A so
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :So erset

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:       .   Co su er Address li e :PO Bo    Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Ki gfield
Co su er Address State:ME
Co su er Address zip ode:



                                                       1
